Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17 of U.S. Patent No. 11,030,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
19. An image restoration method comprising: 

capturing, by an image sensor including a plurality of sensing elements and a plurality of lenses arranged eccentrically with respect to the plurality of sensing elements, an input image; 

acquiring a target image from the input image of an object; and 

restoring an output image from the acquired target image, based on an image restoration model comprising a convolutional layer corresponding to a plurality of kernels corresponding to a plurality of dilation gaps, respectively, 

wherein the plurality of dilation gaps are determined based on a configuration of lenses included in the image sensor and the plurality of sensing elements included in the image sensor


Claim 1 is similar to claim 19.
1. An mobile device comprising: an image sensor configured to capture an input image and including a plurality of sensing elements; a plurality of lenses arranged eccentrically with respect to the plurality of sensing elements; a memory configured to store an image restoration model; and a processor configured to acquire a target image from the captured input image, and to restore an output image from the acquired target image, based on the image restoration model comprising a convolutional layer corresponding to a plurality of kernels corresponding to a plurality of dilation gaps, respectively, wherein the plurality of dilation gaps are determined based on a configuration of the plurality of lenses and the plurality of sensing elements.

2. The mobile device of claim 1, wherein the each of the plurality of lenses covers a non-integer number of sensing elements among the plurality of sensing elements.

3. The mobile device of claim 1, wherein the processor is further configured to: acquire the target image by rearranging the input image of an object; and restore the output image from the acquired target image, based on the image restoration model, and wherein the plurality of dilation gaps are determined based on a configuration of sensing elements included in the image sensor and a distance between the image sensor and a point of the object spaced apart from the image sensor.


4. The mobile device of claim 1, wherein a kernel of the plurality of kernels is determined based on a position relationship of the plurality of sensing elements included in the image sensor that are configured to receive rays radiated from a point of an object spaced apart from the image sensor by a distance greater than a threshold distance.

5. The mobile device of claim 1, wherein the image restoration model comprises a convolutional layer corresponding to a kernel of the plurality of kernels determined based on a position relationship of the plurality of sensing elements included in the image sensor that are configured to receive rays radiated from a point spaced apart from the image sensor by a minimum capturing distance.


6. The mobile device of claim 5, wherein a kernel corresponding to the minimum capturing distance has a dilation gap corresponding to a maximum disparity, and wherein the maximum disparity is determined based on the minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens.

7. The mobile device of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to a plurality of levels, respectively.


8. The mobile device of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to the plurality of kernels having different dilation gaps, respectively.


12. The mobile device of claim 1, wherein the processor is further configured to: extract feature data from the target image based on the convolutional layer; and generate the output image from feature data based on layers other than the convolutional layer that are included in the image restoration model.

13. The mobile device of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to the plurality of kernels having a same dilation gap.

14. The mobile device of claim 1, wherein the image sensor is further configured to capture a compound eye vision (CEV) image; and the processor is further configured to generate the target image by rearranging the CEV image.

15. The mobile device of claim 14, wherein the image sensor is further configured to acquire the CEV image based on an intensity of rays received by the plurality of sensing elements through the plurality of lenses provided in an array.

16. The mobile device of claim 15, wherein the processor is further configured to rearrange the CEV image based on light field information sensed by the plurality of sensing elements.


17. The mobile device of claim 15, wherein the processor is further configured to rearrange pixels of the CEV image so that pixels of the plurality of sensing elements that sense similar light field (LF) information among the plurality of sensing elements are adjacent to each other.

18. The mobile device of claim 17, wherein the processor is further configured to determine points of an object that emit an LF sensed by each of the plurality of sensing elements based on a position relationship between the plurality of sensing elements and rays radiated from points of the object that are spaced apart from the image sensor by a distance greater than a threshold distance; and rearrange pixels corresponding to LF information emitted from points that are adjacent to each other so that the rearranged pixels are adjacent to each other.


20. A non-transitory computer-readable storage medium storing instructions which are configured to be executed by a processor to cause the processor to perform the method of claim 19.
1. An image restoration method comprising:

[ 13. The image restoration method of claim 12, wherein the plurality of lenses are arranged eccentrically with respect to the plurality of sensing elements.]


acquiring a target image by rearranging an input image of an object; and 

restoring an output image from the acquired target image, based on an image restoration model comprising a convolutional layer corresponding to a plurality of kernels corresponding to a plurality of dilation gaps, respectively, 

wherein the plurality of dilation gaps are determined based on a configuration of lenses included in an image sensor and a plurality of sensing elements included in the image sensor.


See claims 1, 13 above.


















Inherently features of claims 1, 13 above.




2. An image restoration method comprising: acquiring a target image by rearranging an input image of an object; and restoring an output image from the acquired target image, based on an image restoration model comprising a convolutional layer corresponding to a kernel having a dilation gap, wherein the dilation gap is determined based on a configuration of sensing elements included in an image sensor and a distance between the image sensor and a point of the object spaced apart from the image sensor.

3. The image restoration method of claim 1, wherein a kernel of the plurality of kernels is determined based on a position relationship of the plurality of sensing elements included in the image sensor that are configured to receive rays radiated from a point of the object spaced apart from the image sensor by a distance greater than a threshold distance.

4. The image restoration method of claim 1, wherein the image restoration model comprises a convolutional layer corresponding to a kernel of the plurality of kernels determined based on a position relationship of the plurality of sensing elements included in the image sensor that are configured to receive rays radiated from a point spaced apart from the image sensor by a minimum capturing distance.

5. The image restoration method of claim 4, wherein a kernel corresponding to the minimum capturing distance has a dilation gap corresponding to a maximum disparity, wherein the maximum disparity is determined based on the minimum capturing distance of the image sensor, a distance between a central lens of the image sensor and an outermost lens of the image sensor, and a focal length of a lens.

6. The image restoration method of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to a plurality of levels, respectively.

7. The image restoration method of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to the plurality of kernels having different dilation gaps, respectively.


8. The image restoration method of claim 1, wherein the restoring the output image comprises: extracting feature data from the target image based on the convolutional layer; and generating the output image from feature data based on layers other than the convolutional layer that are included in the image restoration model.

9. The image restoration method of claim 1, wherein the image restoration model further comprises a plurality of convolutional layers corresponding to the plurality of kernels having a same dilation gap.

11. The image restoration method of claim 1, wherein the acquiring the target image comprises: acquiring a compound eye vision (CEV) image; and generating the target image by rearranging the CEV image.

12. The image restoration method of claim 11, wherein the acquiring the CEV image comprises acquiring the CEV image based on an intensity of rays received by the plurality of sensing elements through a plurality of lenses provided in an array.

14. The image restoration method of claim 12, wherein the generating of the target image comprises rearranging the CEV image based on light field information sensed by the plurality of sensing elements.

15. The image restoration method of claim 14, wherein the rearranging the CEV image comprises rearranging pixels of the CEV image so that pixels of the plurality of sensing elements that sense similar LF information among the plurality of sensing elements are adjacent to each other.

16. The image restoration method of claim 15, wherein the rearranging the pixels of the CEV image comprises: determining points of the object that emit an LF sensed by each of the plurality of sensing elements based on a position relationship between the plurality of sensing elements and rays radiated from points of the object that are spaced apart from the image sensor by a distance greater than a threshold distance; and rearranging pixels corresponding to LF information emitted from points that are adjacent to each other so that the rearranged pixels are adjacent to each other.

17. A non-transitory computer-readable storage medium storing instructions which are configured to be executed by a processor to cause the processor to perform the method of claim 1.



Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668